Opinion filed October 28, 2010




                                           In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-09-00095-CR
                                         __________


                      JORGE ALFONSO PADILLA, Appellant
                                   V.

                                 STATE OF TEXAS, Appellee



                     On Appeal from the Criminal District Court No. 2

                                     Tarrant County, Texas

                                 Trial Court Cause No. 1107874D



                           MEMORANDUM OPINION
       The jury convicted Jorge Alfonso Padilla of aggravated sexual assault of a child under
fourteen years of age. Padilla pleaded true to an enhancement allegation, and the trial court
assessed his punishment at thirty-five years confinement. We affirm.
       Padilla challenges the trial court’s judgment with a single issue, contending that the
evidence was factually insufficient to support his conviction. The Texas Court of Criminal
Appeals recently held that legal sufficiency is the only standard appellate courts should apply
when reviewing the sufficiency of the evidence to support a criminal conviction. See Brooks v.
State, No. PD-0210-09, 2010 WL 3894613, at *14 (Tex. Crim. App. Oct. 6, 2010). Padilla
concedes that the evidence was legally sufficient. Padilla’s sole issue is, therefore, overruled.
       The judgment of the trial court is affirmed.




                                                      RICK STRANGE
                                                      JUSTICE


October 28, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2